Citation Nr: 0924522	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-14 383A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in 
Houston, Texas



THE ISSUE

Entitlement to reimbursement for the cost of unauthorized 
home improvement and structural alterations (HISA) pursuant 
to 38 U.S.C.A. § 1717.



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel








INTRODUCTION

The appellant is a veteran who served on active duty in 
January and February 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a June 2005 
decision by the Houston, Texas VAMC, the agency of original 
jurisdiction (AOJ).  


FINDINGS OF FACT

1. The Veteran has established entitlement to compensation 
under 38 U.S.C.A. § 1151 for paralysis of all radicular 
nerves and depression (due to chronic pain associated with 
his paralysis of all radicular nerves), and has also been 
awarded a total disability rating based on individual 
unemployability (TDIU).

2. The record reflects that construction to remodel the 
Veteran's bathroom began on March 16, 2005, and was completed 
four weeks later in April 2005.

3. Prior authorization for the above-construction of the 
bathroom remodeling or for other modifications in the 
Veteran's home had not been obtained from VA.

4. At the time of the home improvement and structural 
alterations (from March to April 2005), a medical emergency 
did not exist such that a delay in these home improvements 
would have been hazardous to the Veteran's life or health.


CONCLUSION OF LAW

Reimbursement for the cost of March and April 2005 completed, 
unauthorized home improvement and structural alterations is 
not warranted.  38 U.S.C.A. §§ 1717, 1728, 5107 (West 2002); 
38 C.F.R. §§ 17.120 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
its implementing regulations do not apply to claims for 
benefits governed by 38 C.F.R. Part 17 (the governing 
regulations for reimbursement of private medical expenses).  
See 66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).  

Legislation signed by the President in October 2008, and 
designated as the Veterans' Mental Health and Other Care 
Improvements Act of 2008, provides for amendments to 
38 U.S.C.A. § 1728 (pertaining to reimbursement of medical 
expenses).  The changes made do not include any critical to 
the circumstances of the instant case.

B.	Legal Criteria, Factual Background, and Analysis

VA may provide a claimant home health services that are found 
to be necessary or appropriate for the effective and economic 
treatment of service-connected disabilities.  VA home health 
services include payment or reimbursement for home 
improvements and structural alterations that are necessary to 
assure continued treatment of service-connected disabilities 
or to provide access to the home or to essential lavatory and 
sanitary facilities.  38 U.S.C.A. § 1717(a)(2).

In a June 28, 1982 opinion, the VA General Counsel determined 
that home health services, including home improvements and 
structural alterations, were a type of outpatient treatment 
subject to the general requirement that reimbursement for 
outpatient medical services not authorized in advance may be 
made only if certain criteria are met.  In pertinent part, 
these criteria require that the services have been rendered 
in a medical emergency such that delay would have been 
hazardous to the veteran's life or health.  38 U.S.C.A. 
§ 1728; 38 C.F.R. § 17.120.  The General Counsel reasoned 
that delay of home improvements could not be considered to be 
hazardous to life or health due to the period of time 
inherently required to make improvements or structural 
alterations to the home.  The General Counsel concluded that 
all claims for reimbursement for improvements not authorized 
in advance by the VA under the HISA program should be denied.  
See Paris v. Brown, 6 Vet. App. 75 (1993) (affirming the 
portion of a Board decision that denied a claim for 
reimbursement where the veteran completed improvements 
without receiving prior authorization under the HISA 
program).

VHA Handbook 1173.14, HISA Program states that claims for 
payment or reimbursement of costs or services performed 
(without prior authorization) can be authorized when (a) the 
veteran meets both the legal eligibility and medical 
entitlement for the modification for which reimbursement is 
sought, and (b) the claim is submitted within 30 days of the 
date that the improvement or alteration was performed, or (c) 
documented evidence indicates that an application was made 
for the benefit, or a VA physician recommended furnishing the 
improvement or alteration before the work was performed.  VHA 
Handbook 1173.14, para. 6(8).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initially, the Board notes that basic eligibility for 
benefits under paragraph (a) of 38 U.S.C.A. § 1717 is 
established based under provision in 38 U.S.C.A. § 1710(a), 
which sets out nine possible bases for eligibility for VA 
care.  See 38 U.S.C.A. § 1710(a)(1)-(2).  The Veteran has 
established entitlement to compensation under 38 U.S.C.A. 
§ 1151 for paralysis of all radicular nerves and depression 
(due to chronic pain associated with his paralysis of all 
radicular nerves), and has also been awarded TDIU.  
Therefore, he meets the criteria for benefits under 
38 U.S.C.A. § 1717(a) based on his receipt of compensation 
under 38 U.S.C.A. § 1151.  See 38 U.S.C.A. § 1710(a)(2)C).

In October 2003, the Veteran contacted the Houston VAMC to 
discuss a "Home Improvement Grant Application."  
Specifically, kitchen and bath modifications, such as 
lowering sinks and installing a roll-in shower, were 
discussed.  It was noted that because the Veteran had been 
awarded compensation under 38 U.S.C.A. § 1151 for paralysis 
of his radicular nerves, he would be entitle him to such a 
benefit, and a HISA application was mailed to him on the next 
day.  It was noted in November 2003 that a HISA application 
had not yet been received from the Veteran.

In June 2005, a VA Form 10-0103, Veterans Application for 
Assistance in Acquiring Home Improvement and Structural 
Alterations, was received from the Veteran.  It was signed 
and dated March 18, 2005, and included an estimate for the 
proposed construction work to remodel the Veteran's bathroom.  
[Notably, "Date of receipt" generally means the date on 
which a claim, information or evidence was received by VA, 
and not the date a claim for benefits was signed.  38 C.F.R. 
§ 3.1(r).]

Several days after the receipt of the Veteran's application, 
also in June 2005, the RO contacted the Veteran by telephone; 
he advised the AOJ that construction and modifications to his 
home had already begun.  Upon contact by the AOJ in April 
2006, the Veteran's contractor advised that they started 
working on the Veteran's home on March 16, 2005, and 
completed it in four weeks, sometime in April 2005.

The claim for reimbursement of the cost of the home 
improvements and structural alterations was denied by the 
originating agency on the basis that the Veteran had not 
obtained prior authorization from the VA for the home 
improvements.  In the Veteran's November 2005 notice of 
disagreement (NOD), he explained that during the time period 
in which his bathroom was remodeled, there was a shortage of 
licensed carpenters available, as they were all working on 
the new L'Auberge casino, and when his contractor became 
available, he was in a rush to complete the job, as he had 
other job offers waiting.  In his May 2006 VA Form 9, the 
Veteran indicated that he did not understand the HISA 
application process.  

Regretfully, the law in this case is clear.  Absent prior VA 
authorization, a Veteran can be reimbursed under the HISA 
program only if a medical emergency existed such that a delay 
in the installation of the improvements or alterations would 
have been hazardous to the Veteran's life or health.  
38 U.S.C.A. §§ 1717, 1728; 38 C.F.R. § 17.120; VHA Handbook 
1173.14, para 6(8).  Here, the evidence of record does not 
support such a finding.

Initially, the Board notes that the Veteran initially 
contacted the Houston VAMC about remodeling his bathrooms and 
kitchen in October 2003 (following which a HISA application 
was mailed to him); however, it was not until March and April 
2005 that the work began and was completed, and not until 
June 2005 that he submitted his HISA application.  That 
almost two years lapsed between the Veteran's initial contact 
in which he discussed having remodeling work done in his home 
and the date he actually had the work completed tends to show 
that a medical emergency did not exist, otherwise he would 
have sought to have the work completed earlier.  There is 
also no indication that at the time the home improvements 
were made in March and April 2005 they were done on an 
emergency basis to prevent the Veteran from causing himself 
further harm.  Significantly, he indicated in his NOD that 
there was a rush to get the job done because of a lack of 
licensed contractors, and he jumped on the opportunity 
presented when his contractor became available.  Finally, the 
Veteran has not alleged, nor has he submitted competent 
(medical) evidence to the effect that a medical emergency 
existed prior to his completion of the home improvements.

The Veteran has indicated that he did not understand the HISA 
application process.  The United States Court of Appeals for 
Veterans Claims (Court) addressed this issue in Paris v. 
Brown, 6 Vet. App. 75 (1993), when it found that by signing 
the HISA application form, the veteran certified that there 
were medical and economic features to be considered before he 
would be eligible for benefits, and that the form clearly 
indicated that application did not automatically mean 
reimbursement; therefore, the veteran was held to have 
knowledge of the prior authorization requirement for HISA 
benefits.  Id. at 77-78.  The Board notes that the same is 
true here, and emphasizes again that the Houston VAMC 
provided the Veteran with a HISA application in October 2003, 
but he did not return such form until almost two years later 
in June 2005, and only after the alterations to his home had 
already been completed.  

For the reasons noted above, the Veteran's claim for 
reimbursement for the cost of unauthorized home improvement 
and structural alterations must be denied.  The Court had 
held that where the law and not the evidence is dispositive, 
the claim should be denied due to the lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

Reimbursement for the cost of unauthorized home improvement 
and structural alterations pursuant to 38 U.S.C.A. § 1717 is 
denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


